Title: From George Washington to Abraham Skinner, 5 December 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Philadelphia 5th Decemr 1781.
                        
                        You will proceed immediately to Elizabeth Town, and, agreeable to Mr Lorings proposal, endeavour to effect
                            the exchanges of such of our Officers as remain unreleased, for part of the British and Foreign lately taken at York in
                            Virginia.
                        Where a similarity of Rank will not apply, you will proceed, as usual, upon the modes of composition—with
                            this reserve only, that you are, in as delicate a manner as possible, to wave the exchange of Lord Cornwallis for the
                            present. Should the British Commissary refuse to enter upon the Business on account of the detention of Lord Cornwallis,
                            you will report to me, without loss of time.
                        General O’Hara, you will observe, is returned as a Brigadier only, when I am pretty confident, that he has
                            been announced in the New York papers as a Major General, by Sir Henry Clintons appointment. You will make the proper
                            enquiry into this matter.
                        There are sundry Officers and privates remaining prisoners in Canada, whose release I wish to effect, and for
                            which purpose I some time ago wrote to General Haldemin, proposing to him to send them to New York, that they might be
                            exchanged from thence—but I have received no answer. I would wish you to endeavour to fall upon some means of having them
                            included in the present business.
                        You will find among the prisoners of York and Gloucester. a number of persons who come under no military
                            description, but who are, by the capitulation, subjects of exchange. You may set them against any persons of the Class of
                            Citizens who may be in the hands of the enemy, or against our marine prisoners. I am Sir your most obt Servt
                        
                            Go: Washington

                        
                    